Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 1 of 14 PageID 82

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
THERESE GAMBLE,
Plaintiff,
V. CASE NO.: 3:20-cv-00798-BJD-MCR
UNIVERSITY OF NORTH FLORIDA
BOARD OF TRUSTEES,
Defendant.

/

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
The Defendant, University of North Florida Board of Trustees (the “University” or
“Defendant”), responds to the respective paragraphs of Plaintiff's Amended Complaint and

Demand for Jury Trial as follows:

 

GENERAL ALLEGATIONS
1. Admitted for jurisdictional purposes only.
2. Admitted for venue purposes only.
PARTIES
3. Defendant is without knowledge regarding the allegations contained in paragraph
3; therefore, they are denied.
4. Defendant admits that the University of North Florida is a public state university in

Jacksonville, Florida, that is part of the State University System of Florida, but otherwise denies

the allegations contained in paragraph 4.

{00382627 1}
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 2 of 14 PageID 83

FACTUAL ALLEGATIONS

5. Defendant admits that this Court has jurisdiction over Plaintiffs claims, but
otherwise denies the allegations contained in paragraph 5 and denies the Plaintiff is entitled to any
relief or remedy.

Gamble’s Disabilities and Enrollment in UNF’s Doctoral Leadership Program

6. Defendant is without knowledge as to the allegations contained in paragraph 6;
therefore, they are denied.

7. Defendant is without knowledge as to the allegations contained in paragraph 7;
therefore, they are denied.

8. Defendant is without knowledge as to the allegations contained in paragraph 8;
therefore, they are denied.

9. Defendant is without knowledge as to the allegations contained in paragraph 9;
therefore, they are denied.

10. Defendant is without knowledge as to the allegations contained in paragraph 10;
therefore, they are denied.

11. Defendant is without knowledge as to the allegations contained in paragraph 11;
therefore, they are denied.

12. Defendant is without knowledge as to the allegations contained in paragraph 12;
therefore, they are denied.

13. Defendant is without knowledge as to the allegations contained in paragraph 13;
therefore, they are denied.

14. + Defendant admits that Plaintiff applied for and was accepted into the University’s
Educational Leadership Doctoral Program, but otherwise denies the allegations contained in

paragraph 14.

{00382627 | } 2
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 3 of 14 PagelD 84

15. | Defendant admits that, as the spouse of an employee, she was eligible to receive a
Tuition Scholarship for Spouse or Dependents if she remained in good academic standing, but
otherwise denies the allegations contained in paragraph 15.

16. Admitted.

17. Defendant admits that Plaintiff registered with the University’s Disability Resource
Center and was authorized to receive certain accommodations, but otherwise denies the allegations
contained in paragraph 17.

18. Defendant admits that Plaintiff was approved for accommodations, including use
of a table or chair in the classroom and priority registration, but otherwise denies the allegations
contained in paragraph 18.

19. Admitted.

Requests for Medical Withdrawal During the Spring 2016 Semester

20. Defendant is without knowledge as to the allegations contained in paragraph 20;
therefore, they are denied.

21. Defendant is without knowledge as to the allegations contained in paragraph 21;
therefore, they are denied.

22. Defendant is without knowledge as to the allegations contained in paragraph 22;
therefore, they are denied.

23. Defendant is without knowledge as to the allegations contained in paragraph 23;
therefore, they are denied.

24. Defendant is without knowledge as to the allegations contained in paragraph 24;
therefore, they are denied.

25. Denied.

26. Denied.

{00382627 1 } 3
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 4 of 14 PageID 85

27. Defendant admits that Professor Ali-Khan encouraged Plaintiff to seek assistance
from the University’s Writing Center and Plaintiff sought assistance from the Writing Center, but
otherwise denies the allegations contained in paragraph 27.

28. Defendant admits that Plaintiff contacted the University’s Writing Center during

the Fall 2015 semester, but otherwise denies the allegations contained in paragraph 27.

29. Denied.
30. Denied.
31. Denied.

32. Defendant admits that the DRC issued a letter dated March 30, 2016 listing
“flexible attendance due to disability” as one of the Plaintiff's classroom accommodations but
otherwise denies the allegations in paragraph 32.

33. Defendant is without knowledge as to the allegations contained in paragraph 33;
therefore, they are denied.

34. Defendant admits that Plaintiff submitted a request for partial Medical Withdrawal
from her Cultural Social Foundations course, but otherwise denies the allegations contained in
paragraph 34.

35. | Defendant’s policies speak for themselves; therefore, any allegations contained in
paragraph 35 are denied.

36. Denied.

37. Defendant admits that Plaintiff's medical withdrawal request included a letter from
a medical provider. The letter speaks for itself; therefore, Defendant otherwise denies the
allegations contained in paragraph 37.

38. Defendant admits that Plaintiffs request for partial medical withdrawal was denied,

but otherwise denies the allegations contained in paragraph 38.

{00382627 1} 4
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 5 of 14 PageID 86

39. Defendant admits that Plaintiff appealed the denial of her request for partial medical
withdrawal, but otherwise denies the allegations contained in paragraph 39.
40. Defendant admits that Plaintiff met with certain UNF faculty and administration

regarding her appeal, but otherwise denies the allegations contained in paragraph 40.

41, Denied.
42. Denied.
43. Denied.

August 2016 Complaint for Disability Discrimination
44. Defendant admits that Plaintiff enrolled in classes for the Summer 2016 semester,

but otherwise denies the allegations contained in paragraph 44.

45. Denied.
46. Denied.
47. Denied.

48. Defendant admits that Plaintiff earned a grade of “A” in Writing for Scholarship
and “B+” in Educational Leadership III: Organizational Theory & Design in Summer 2016, but
otherwise denies the allegations contained in paragraph 48.

49. Defendant admits that Plaintiff submitted an appeal of her grade in Social and
Cultural Foundations, but otherwise denies the allegations contained in paragraph 49.

50. Denied.

51. Denied.

52. Defendant admits that it hired an outside investigator to investigate Plaintiff's
complaints, but otherwise denies the allegations contained in paragraph 52.

53. Denied.

54. Admitted.

{00382627 1} 5
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 6 of 14 PageID 87

55. Defendant admits that the outside investigator found Plaintiffs allegations of
disability discrimination were without merit and recommended the Plaintiff be provided a partial
medical withdrawal, but otherwise denies the allegations contained in paragraph 55.

56. Denied.

57. Denied.

58. Defendant admits that Plaintiff enrolled in three classes during the Fall 2016
semester, but otherwise denies the allegations contained in paragraph 58.

59. Defendant is without knowledge as to the allegations contained in paragraph 59;

therefore, they are denied.

60. Denied.
61. Denied.
62. Denied.
63. Defendant is without knowledge as to the allegations contained in paragraph 63;

therefore, they are denied.

64. Denied.

65. Defendant is without knowledge as to the allegations contained in paragraph 65;
therefore, they are denied.

66. Defendant admits that Plaintiff sent an email asserting that she felt she was being
forced out of the COEHS program, but otherwise denies the allegations contained in paragraph 66.

67. Denied.

68.  Defendant’s policies speak for themselves; therefore, any allegations contained in
paragraph 68 are denied.

69. Defendant admits that, on December 14, 2016, the University informed Plaintiff

the outside investigator recommended that the University grant Plaintiff's request for partial

{00382627 1 } 6
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 7 of 14 PageID 88

medical withdrawal and that the University granted Plaintiff's request for partial medial
withdrawal from her Spring 2016 Cultural Social Foundations course. Defendant otherwise denies
the allegations contained in paragraph 69.
70. Admitted.
Placement on Academic Probation During the Spring 2017 Semester

71. Defendant admits that Plaintiff received grades at the end of the Fall 2016 semester,
but otherwise denies the allegations in paragraph 71.

72. Defendant admits that, in a letter dated January 3, 2017, the University notified
Plaintiff that she was on Academic Probation from the Educational Leadership Program, but
otherwise denies the allegations in paragraph 72.

73. The January 3, 2017 letter speaks for itself; therefore, any allegations contained in
paragraph 73 are denied.

74. The January 3, 2017 letter speaks for itself; therefore, any allegations contained in

paragraph 74 are denied.
75. Denied.
70. Denied.
77. Denied.

Administrative Suspension and Dismissal from UNF
78. Denied.
79. Admitted.
80. Denied.
81. Admitted.
82. Denied.

83. Denied.

{00382627 1 } 7
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 8 of 14 PageID 89

84. Denied.

85. Denied.

86. Defendant admits that, in a letter dated May 3, 2017, the University notified
Plaintiff that she was suspended from the Educational Leadership Program, but otherwise denies
the allegations in paragraph 86.

87. The May 3, 2017 letter speaks for itself; therefore, any allegations contained in
paragraph 87 are denied.

88. Defendant admits that doctoral teach faculty met on June 6, 2017 to discuss
Plaintiff's dismissal from the Educational Leadership Program, but otherwise denies the
allegations in paragraph 88.

89. Denied.

90. Defendant admits that Plaintiff was dismissed from the Educational Leadership

Program, but otherwise denies the allegations in paragraph 90.

91. Denied.
92. Denied.
93. Denied.
94. Denied.
95. Denied.
96. Denied.
97.  Defendant’s policies speak for themselves; therefore, any allegations contained in
paragraph 97 are denied.
98. Denied.
99. Denied.

100. Admitted.

{00382627 1} 8
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 9 of 14 PagelID 90

101. Defendant admits that, in a letter dated June 7, 2017, the University notified
Plaintiff that she was dismissed from the Educational Leadership Program, but otherwise denies
the allegations in paragraph 101.

102. Denied.

103. Denied.

Discrimination Investigation Following Gamble’s Dismissal

104. Defendant is without knowledge regarding the allegations contained in paragraph
104; therefore, they are denied.

105. Defendant admits that the OCR conducted an investigation of Plaintiff's complaint
to the agency, but otherwise denies the allegations contained in paragraph 105.

106. The OCR’s investigative findings speak for themselves; therefore, any allegations
contained in paragraph 106 are denied.

107. The OCR’s investigative findings speak for themselves; therefore, any allegations
contained in paragraph 107 are denied.

108. Admitted.

109. Admitted.

110. Denied.

111. Denied.

112. Defendant admits that Plaintiff's husband retired from his employment with the
University and Plaintiff is no longer eligible to receive employment based tuition assistance, but
otherwise denies the allegations contained in paragraph 112.

113. Denied.

114. Denied.

{00382627 1 } 9
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 10 of 14 PageID 91

COUNT I
(REHABILITATION ACT: DISABILITY DISCRIMINATION)

115. Defendant repeats and realleges the responses to the allegations contained in
paragraphs 1 through 114 as if fully restated herein.

116. Denied.

117. Denied.

118. Admitted.

119. Denied.
120. Denied.
121. Denied.

COUNT Il
(REHABILITATION ACT: RETALIATION)

122. Defendant repeats and realleges the responses to the allegations contained in
paragraphs | through 114 as if fully restated herein.

123. Denied.

124. Denied.

125. Admitted.

126. Denied.

COUNT U1
(TITLE 1 ADA: DISABILITY DISCRIMINATION)

127. Defendant repeats and realleges the responses to the allegations contained in
paragraphs 1 through 114 as if fully restated herein. Defendant otherwise denies the allegations
contained in paragraph 127.

128. Denied.

129. Denied.

{00382627 1} 10
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 11 of 14 PageID 92

130. Denied.
131. Denied.

COUNT IV
(TITLE If ADA: RETALIATION)

132. Defendant repeats and realleges the responses to the allegations contained in

paragraphs | through 114 as if fully restated herein.

133. Denied.
134. Denied.
135. Denied.

Defendant denies all other allegations, including all allegations contained in any
subparagraph, wherefore clause, or prayer for relief, that are not otherwise expressly
admitted herein.

AFFIRMATIVE DEFENSES

l. Pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, Plaintiff has failed to
state a claim on which relief may be granted. Plaintiffs claims for discrimination under Title II
of the ADA and Section 504 of the Rehabilitation Act of 1973 should be dismissed because
Plaintiff fails to adequately allege that she is qualified.

2. Pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, Plaintiff has failed to
state a claim on which relief may be granted. Plaintiff's claims for retaliation under Title II of the
ADA and Section 504 of the Rehabilitation Act of 1973 should be dismissed because Plaintiff fails
to sufficiently allege causation.

3. Plaintiff's claims in Counts III and IV, which are brought under Title II of the

Americans with Disabilities Act, are barred by sovereign immunity because Plaintiff cannot

00382627 1} 11
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 12 of 14 PageID 93

establish that Defendant has committed an independent violation of the United States Constitution,
or ongoing and continuous violations of federal law.

4. Based on the applicable statute of limitations, Plaintiff is not entitled to relief under
Title II of the ADA or Section 504 of the Rehabilitation Act of 1973 for any alleged conduct that
occurred more than four (4) years prior to the filing of this lawsuit.

5. Plaintiff's claims are barred, in whole or in part, because Plaintiff did not exhaust
her administrative remedies.

6. Plaintiff is not a qualified individual as required by Title II of the ADA and Section
504 of the Rehabilitation Act of 1973.

7. Every action taken by the University regarding Plaintiff was for legitimate and non-
discriminatory reasons wholly unrelated to Plaintiff's alleged disability.

8. The University would have taken the same actions with regard to Plaintiff
irrespective of any disability or alleged protected activity.

9. Every action taken by the University regarding Plaintiff was for legitimate and non-
retaliatory reasons. The University’s actions were not caused by Plaintiffs exercise of her rights
under Title II of the ADA, Section 504 of the Rehabilitation Act of 1973, or any other alleged
protected activity.

10. | The University’s actions were not the direct and/or proximate cause of any injury
that Plaintiff alleges to have suffered because Plaintiff was dismissed for non-discriminatory and
nonretaliatory reasons.

11. At all times material hereto, the University acted in good faith and with reasonable
grounds for believing that it was not violating the Americans with Disabilities Act or Section 504

of the Rehabilitation Act of 1973.

{00382627 1} 12
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 13 of 14 PagelD 94

12. _ Plaintiff's damages are barred or reduced to the extent Plaintiff has failed to mitigate
her damages.

13. The University is entitled to a setoff of any damages that may be awarded in this
case based upon any and all payments or benefits paid or otherwise available to Plaintiff from any
collateral sources.

14. To the extent Plaintiff claims to have suffered any mental anguish and/or emotional
distress, Plaintiff is not entitled to damages for any such injuries, as any such injuries stem from
causes and conditions unrelated to the actions of UNF and/or its agents.

15. Plaintiff is not entitled to compensatory damages under the Rehabilitation Act of
1973 or Title II of the Americans with Disabilities Act because any alleged discrimination by the
University was not intentional.

16. Plaintiff is not entitled to punitive damages under the Rehabilitation Act of 1973 or
Title II of the Americans with Disabilities Act because such damages are not recoverable.

17. The University is entitled to a setoff of any damages that may be awarded in this
case based upon any and all payments or benefits paid or otherwise available to Plaintiff by UNF.

18. Plaintiffs claims are barred by accord and satisfaction as the University reimbursed

Plaintiff for tuition and fees.

{00382627 1} 13
Case 3:20-cv-00798-BJD-MCR Document 12 Filed 09/08/20 Page 14 of 14 PagelD 95

+
Dated this B iy of September, 2020.

  

Respectfully submitted,

ALEXANDER DEGANCE BARNETT, P.A.

Aye lr

Kelly DeGance/’ /
Florida Bar No..6606022

E-mail: kelly.degance@adblegal.com
Samantha Giudici Berdecia

Florida Bar No. 0058667

E-mail: samantha.giudici@adblegal.com
E-mail: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, FL 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on September g 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will serve the document electronically by

email to the following: Wm. J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, Bryan E.

DeMaggio, Jesse B. Wilkinson, and Camille E. Sheppard, Sheppard, White, Kachergus &

DeMaggio, P.A., 215 Washington Street, Jacksonville, FL 32202 (sheplaw@sheppardwhite.com).

{00382627 1 }

 

14

 
